Per curiam.
These are three State Bar disciplinary proceedings against Respondent Rick L. Camp which have been consolidated. The Respondent has failed to respond to the complaints and motions for default in each of the three cases. The Review Panel of the State Disciplinary Board has recommended disbarment in each case.

Case No. 796

Respondent was retained by a client to represent him in a contempt action brought by the client’s former wife. Prior to the contempt hearing Respondent gave a check to the former wife, representing it to be child support owed by the client. Respondent knew at the time that there were insufficient funds to cover the check. The check was dishonored by the bank, and Respondent refused to honor the check despite the former wife’s repeated requests.
The Special Master and Review Panel of the State Disciplinary *736Board found Respondent in violation of Standards 4, 45 and 65 of State Bar Rule 4-102.
Decided January 10, 1991.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.

Case No. 797

A client retained Respondent to represent him in a personal injury action, and a contingent fee arrangement was agreed upon. Respondent failed to take any action in the case and did not respond to the client’s phone calls or letters. The client discharged Respondent, but Respondent refused to return the client’s file to him.
The Special Master and Review Panel of the State Disciplinary Board found Respondent in violation of Standards 22, 44 and 68 of State Bar Rule 4-102.

Case No. 798

Paying a retainer, a client hired Respondent to represent him in a civil action. Respondent did no work on the case, and failed to respond to the client’s phone calls and letters. The client discharged Respondent, but Respondent failed to return the retainer.
The Special Master and Review Panel of the State Disicplinary Board found Respondent in violation of Standards 21, 22, 23, 44 and 68 of State Bar Rule 4-102.
We adopt the recommendations of the State Disciplinary Board in each of these three cases. It is hereby ordered that Rick L. Camp be disbarred from the practice of law in the State of Georgia. It is further ordered that Rick L. Camp notify his clients of his disbarment, and take all necessary action to protect their interests as required by State Bar Rule 4-219.

All the Justices concur.